Case 6:20-cv-01270-RBD-GJK Document 42 Filed 11/13/20 Page 1 of 20 PageID 208




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA

                                     CASE NO.: 20-CV-01270

   MARY GREENE, individually,

          Plaintiff,

   vs.

   MAGICAL CRUISE COMPANY,
   LIMITED, a Foreign Profit Corporation,
   doing business as Disney Cruise Line


         Defendant.
   _____________________________/

                 FOURTH AMENDED COMPLAINT FOR DECLARATORY
                      AND INJUNCTIVE RELIEF, AND DAMAGES
                   (Amended to correct error in paragraph reference only)

          Plaintiff, Mary Greene, on behalf of herself brings this amended action against Magical

   Cruise Company, Limited (“Defendant”):

                                        INTRODUCTION

          1. Plaintiff Mary Greene (hereinafter “Plaintiff” or “Ms. Greene”) is physically

              disabled and depends upon a wheelchair for mobility. Because of her disability,

              Ms. Greene requires accessible rooms and facilities when she travels.

          2. Defendant Magical Cruise Company, Limited operates the Disney Cruise Line (the

              “Disney Cruise” or “Defendant”), which is a cruise line operation that is a

              subsidiary of The Walt Disney Company.

          3. While in Sacramento, California, Plaintiff Ms. Greene booked a cruise with

              Defendant and requested an accessible stateroom that was confirmed to be available.
Case 6:20-cv-01270-RBD-GJK Document 42 Filed 11/13/20 Page 2 of 20 PageID 209




            Defendant’s employee refused to believe that Ms. Greene is disabled, noted in a

            reservation file that Ms. Greene did not need an accessible room, and would not hold

            the room for Ms. Greene. When Ms. Greene reached another employee the next day,

            who did believe she was disabled, the accessible stateroom had already been sold.

            Plaintiff was instead provided a “guarantee” room, verandah category or higher and

            a request for an accessible room was entered into Defendant’s reservation system.

            Thereafter, Plaintiff also separately filled out a separate online form for an accessible

            stateroom. When Plaintiff boarded the cruise, despite there still being four accessible

            concierge suites available, Defendant’s employees refused in person to provide

            Plaintiff an accessible room and sold the remaining accessible to other people who

            were not disabled. Plaintiff was assigned a non-disabled room that did not

            accommodate her accessibility needs, caused her emotional distress, difficulty,

            embarrassment, and humiliation.

         4. Title III of the Americans with Disabilities Act applies to cruise ships and maritime

            injury cases, along with all of the rights and remedies available, including attorney’s

            fees. ​See Spector v. Norwegian Cruise Line Ltd.​ (2005) 545 U.S. 119).

         5. Such conduct constitutes unlawful discrimination in violation of Plaintiffs’ rights

            under violation of Title III of the ADA, 42 U.S.C. § 12182, and its implementing

            regulation, 28 C.F.R. Part 36, the Unruh Civil Rights Act (“UCRA”), and constitutes

            negligence on behalf of Defendant and its employees.

         6. For more than 28 years, the ADA and the UCRA have required that individuals with

            disabilities be provided full and equal access to the goods, services and facilities

            provided by hotel owners and operators.
Case 6:20-cv-01270-RBD-GJK Document 42 Filed 11/13/20 Page 3 of 20 PageID 210




         7. However, the hospitality industry has been slow to respond, or has failed to respond,

            to the needs of disabled travelers. ​See e.g. Consent Decree in ​United States of

            America v. Hilton Worldwide Inc., No. 10 1924 (entered November 29,

            2010)(Resolving Complaint by the United States alleging in part that Hilton

            systemically, and across its various brands, “fails to provide individuals with

            disabilities the same opportunity to reserve accessible guestrooms using its on-line

            … reservations systems” and “failed to provide accurate, reliable information about

            its accessible sleeping rooms and amenities throughout its reservations system” and

            that “individuals with disabilities are unable to reserve, on-line, accessible sleeping

            accommodations with either a tub or a roll-in shower”); Settlement Agreement

            United States of America and Motel 6 Operating L.P., DJ# 202-73-5​(entered August

            12, 2004 and extended January 19, 2006)(Resolving allegations the Motel 6 online

            reservation system was inadequate and securing in part the agreement of Motel 6

            that it would, for its internet reservation systems, “provide service to individuals

            who request accessible rooms that is equivalent to that provided to individuals who

            seek to reserve standard rooms.”).

         8. Eventually, in response to many complaints received by the Department of Justice,

            Civil Rights Division (“DOJ”), typically by individuals who reserved an accessible

            hotel room only to discover upon arrival that the room they reserved is not

            accessible, the DOJ took action, issuing its Notice of Proposed Rulemaking, 73 FR

            34508 (June 17, 2008)(“NPRM”).

         9. After a notice and comment period, with input primarily from individuals with

            disabilities, hotels, resort developers, travel agencies and organizations commenting
Case 6:20-cv-01270-RBD-GJK Document 42 Filed 11/13/20 Page 4 of 20 PageID 211




            on their behalf, the DOJ published Section 36.302(e) with detailed requirements for

            hotel reservations services.    In short, the DOJ required that hotels must make

            reasonable modifications to reservations policies, practices, or procedures when

            necessary to ensure that individuals with disabilities can make reservations for

            accessible guest rooms during ​the same hours and in the same manner as individuals

            who do not need accessible rooms and that they must identify and describe

            accessible features in the hotels and guest rooms offered through its reservations

            service ​in enough detail to reasonably permit individuals with disabilities to ​assess

            independently whether a given hotel or guest room ​meets his or her accessibility

            needs​. 28 CFR § 36.302(e)(1)(i)-(ii)(​emphasis added)​ .

         10. The Final Rule on Nondiscrimination on the Basis of Disability by Public

            Accommodations, including the hotel reservations requirements above, was

            published on September 15, 2010 in the Federal Register. While the Final Rule

            generally took immediate effect, the hotel reservations component did not. The DOJ

            observed: “As with hotels, the Department believes that within the 18-month

            transition period these reservations services should be able to modify their systems

            to ensure that potential guests with disabilities who need accessible rooms can make

            reservations during the same hours and in the same manner as those who do not need

            accessible rooms.” Accordingly, to accommodate the needs of industry, the hotel

            reservations requirements of 28 CFR § 36.302(e)(1) did not become effective until

            after an 18-month transition period, or until March 15, 2012. 28 CFR § 36.302(e)(3).

         11. The ADA’s hotel reservations requirements were six years old on March 15, 2018.

            Yet, the problem the DOJ sought to address through its reservations regulations is as
Case 6:20-cv-01270-RBD-GJK Document 42 Filed 11/13/20 Page 5 of 20 PageID 212




            bad as ever. So bad, that in 2017 the private start-up company AbiliTrek launched.

            AbiliTrek describes its mission as follows:

         “AbiliTrek, like many other companies, began as an innovative idea; AbiliTrek is
         geared toward bettering the travel experience for people with disabilities. ​Currently,
         the travel industry lacks the information needed for travelers with disabilities.
         This makes traveling a daunting and exhausting task for many in the disability
         community​. AbiliTrek was created as a fundamental resource for any traveler with a
         disability. ​AbiliTrek’s goal is to counteract the current state of the travel industry
         and make traveling with a disability a fulfilling experience” AbiliTrek Updates posted
         December                                      31,                                 2017.
         https://abilitrek.com/wrapping-up-2017-our-end-of-year-review-package/​. (Emphasis
         added).

         12. Defendant is part of the problem addressed by the hotel reservations provisions of the

            ADA and private firms like AbiliTrek.

         13. As a result of Defendants’ violations of law, and to correct them, Plaintiffs seek

            statutory damages where available, and injunctive and declaratory relief to redress

            Defendants’ violations of the ADA and California law.

                                JURISDICTION AND VENUE

         14. This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. §

            1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title III of the ADA,

            42 U.S.C. § 12181, ​et seq.​, and 28 U.S.C. § 1332.

         15. This court has supplemental jurisdiction over Plaintiff’s non-federal claims

            pursuant to 28 U.S.C. § 1367, because Plaintiff’s UCRA claims are so related to

            Plaintiff’s federal ADA claims, they form part of the same case or controversy

            under Article III of the United States Constitution

         16. This Court has personal jurisdiction over Defendant because it is deemed a resident

            of the State of Florida and it conducts and continues to conduct a substantial and

            significant amount of business in the State of Florida
Case 6:20-cv-01270-RBD-GJK Document 42 Filed 11/13/20 Page 6 of 20 PageID 213




         17. Venue in the Middle District of Florida is proper under 28 U.S.C. § 1391(b)(1)

            because Defendant resides in this District and this Court has personal jurisdiction

            over Defendant. Further, the Disney Cruise Line Cruise Contract between Plaintiff

            and Defendant mandates that disputes be litigated in the United States District

            Court, Middle District of Florida, Orlando Division.



                                           PARTIES

         18. Plaintiff Mary Greene, at all times relevant hereto, is and was a resident of

            Sacramento, California. Ms. Greene has a mobility disability and is limited in

            major life activities that include, but are not limited to, walking, standing, and

            ambulating, causing her to be dependent upon a wheelchair for mobility. Ms.

            Greene is disabled within the meaning of the Americans with Disabilities Act

            (“ADA”), 42 U.S.C. §12102(2), and the regulations implementing the ADA set

            forth at 28 C.F.R. §§ 36.101 et seq., and applicable California law, including

            California Government Code section 12926. Because of her disability, she requires

            accessible accommodations when she travels

         19. Ms. Greene is both a tester in this litigation and a consumer who wishes to obtain

            full, equal and independent access to Defendant’s goods and services

         20. Defendant Magical Cruise Company, Limited, a Foreign Profit Corporation, is

            organized under the laws of Florida, is registered and resides in Florida, with its

            principal place of business in London, United Kingdom.
Case 6:20-cv-01270-RBD-GJK Document 42 Filed 11/13/20 Page 7 of 20 PageID 214




         21. Defendant owns and operates a cruise line and hotel, which is a place of lodging

            and a place of public accommodation within the definition of Title III of the ADA,

            42 U.S.C. § 12181(7).

         22. Defendant has been and is committing the acts or omissions alleged herein in

            Sacramento County of the State of California which caused injury, and violated

            rights prescribed by the ADA and UCRA. A substantial part of the acts and

            omissions giving rise to Plaintiff’s claims occurred in California. Specifically,

            Plaintiff has been denied the full use and enjoyment of the facilities, goods, and

            services of Defendant’s reservation system in Sacramento County.

                                FACTUAL ALLEGATIONS

         23. On July 18, 2019, while in Sacramento, California, through her travel agent, Ms.

            Greene booked a cruise with Defendant as she had done many times before when

            booking cruises on Defendant’s ships.

         24. While booking the cruise, ​Ms. Greene requested an accessible stateroom.

            Defendant’s employee “cast member” confirmed that there was still one accessible

            stateroom still available for the booked cruise. However, when requested,

            Defendant’s employee refused to believe that Ms. Greene is disabled and noted in a

            reservation file that Ms. Greene did not need an accessible room. On July 18, 2019,

            Defendant’s employee refused to hold the accessible stateroom for Ms. Greene.

         25. On July 19, 2020, ​Ms. Greene called back and connected with a different employee

            of Defendant named “Brent” and explained that she had trouble convincing the

            employee yesterday that she actually was disabled and needed an accessible room.

            Brent acknowledged that Ms. Greene’s reservation file included a note from the
Case 6:20-cv-01270-RBD-GJK Document 42 Filed 11/13/20 Page 8 of 20 PageID 215




            previous employee that Ms. Greene did not need an accessible room, and changed

            the note to request the accessible stateroom. By then, the last accessible stateroom

            had already been sold.

         26. Brent instead provided a GTY category reservation, which is a “guarantee” room,

            verandah category or ​higher​, and included a request for an accessible room to be

            entered into Defendant’s reservation system.

         27. On July 26, 2019, Ms. Greene also separately filled out a separate online form on

            Defendant’s website for an accessible stateroom.

         28. On or about August 15, 2019, ​Ms. Greene learned that she had been assigned

            stateroom 6600, non-accessible, even though there were four accessible suites

            available in concierge.   ​Ms. Greene was not provided an accessible room of

            verandah quality or higher as guaranteed by the GTY category.

         29. On September 9, 2019, Ms. Greene boarded the cruise and again requested an

            accessible room because there were still four accessible concierge suites available,

            a category she would be entitled to based on GTY category guarantee. Defendant’s

            employees refused in person to provide Ms. Greene any of the remaining accessible

            rooms without Plaintiff paying an additional $5,500 because those accessible rooms

            were of the concierge class. Ms. Greene could not afford to pay an additional fee at

            the time of boarding, and Defendant then sold the remaining four accessible rooms

            to other people who were not disabled.

         30. Ms. Greene was assigned a non-disabled room that did not accommodate her

            accessibility needs. Ms. Greene had to shower in the gym every day at the cruise,

            she could not fit into the shower with a bench in there to maneuver in the shower.
Case 6:20-cv-01270-RBD-GJK Document 42 Filed 11/13/20 Page 9 of 20 PageID 216




            Each time she went to her stateroom, Ms. Greene was required to disassemble her

            chair, get help to haul it to the bed in the stateroom and reassemble it. When she

            exited the stateroom, Ms. Greene was required to disassemble it again and

            reassemble it in the hallway, often blocking people who were trying to get by.

         31. As a result of Defendant’s discrimination, Ms. Greene suffered difficulty,

            embarrassment, humiliation, frequent risk of falling and injury, and emotional

            distress.

         32. Defendant’s failure to provide Ms. Greene with the specific accessible room that

            she reserved through Defendant’s reservations service resulted in the denial to Ms.

            Greene of the goods, services, facilities, advantages, and accommodations

            available at the cruise because of her disability. The incident caused ​Ms. Greene to

            feel upset, fearful, frustrated, and humiliated.

         33. Defendant’s failure to have in place policies and procedures allowing an

            individual with a disability to reserve an accessible room results in the provision

            of goods and services to individuals with disabilities that are separate from,

            unequal to, or different than those goods and services offered to individuals who

            do not have disabilities.

         34. Upon information and belief, ​Ms. Greene also alleges Defendant currently has no

            policies and procedures to ensure that:

            a. Accessible guest rooms are held for use by individuals with disabilities until

                all other guest rooms of that type have been rented and the accessible room

                requested is the only remaining room of that type;

            b. Accessible guest rooms or specific types of guest rooms may be reserved on
Case 6:20-cv-01270-RBD-GJK Document 42 Filed 11/13/20 Page 10 of 20 PageID 217




                request and ensuring that the guest rooms requested are blocked and removed

                from all reservations systems;

            c. The specific accessible guest room reserved through its reservations service is

                held for the reserving customer, regardless of whether a specific room is held

                in response to reservations made by others; and

            d. The Hotel provides the statutorily required minimum number of accessible

                rooms and accessible room types and that the accessible rooms available, if

                any, are distributed among the types of rooms available at the Hotel so as to

                provide equal access to the Hotel by persons with disabilities.

         35. Ms. Greene has travelled on Defendant’s ships on numerous occasions in the past

            and has attempted to book several cruises since the discrimination in July through

            September of 2019.

         36. Although not required, Ms. Greene has booked cruises on Defendant’s ships

            regularly including January 2015, June 2016, January 2018, April 2019, August

            2019, September 2019, November 2019, and January 2020.

         37. As such, Ms. Greene was a guest multiple times on Defendant’s ships pre and

            post-disability. Through her experiences post-disability, she has learned that she

            needs accessible features and accommodations when travelling, and to enjoy the

            goods and services offered by Defendant on its cruises.

         38. Ms. Greene has been a regular guest of Defendant’s ships, intends to return to

            Defendant’s public accommodation and take more cruises with Defendant, and has

            attempted to book reservations with Defendant since being denied equal access on

            Defendant’s ship in September of 2019. Defendant’s discrimination has not been
Case 6:20-cv-01270-RBD-GJK Document 42 Filed 11/13/20 Page 11 of 20 PageID 218




            isolated to the single September 2019 incident. In her prior attempts to book and

            take cruises with Defendant, Ms. Greene encountered similar lack of accessible

            accommodations and communication.

         39. Ms. Greene continues to experience discrimination when attempting to access

            Defendant’s public accommodation, goods and services.

         40. Most recently, on or about September 12, 2020, Ms. Greene attempted to book an

            accessible Cabana at Defendant’s public accommodation for an upcoming cruise

            departing January 11, 2021 that she already booked.

         41. Ms. Greene was again prohibited from booking this accessible Cabana unless she

            upgraded to Concierge level status. Just as in September 2019, she was again

            denied accessible accommodations unless she paid Defendant additional funds.

         42. Defendant is well aware of Ms. Greene’s bookings or attempted bookings.

         43. Additionally, the lack of accessibility on Defendant’s public accommodations is in

            part caused by the limited unavailability of accessible rooms for persons with

            disabilities and the resulting barriers to making reservations of accessible rooms.

         44. For example, Defendant refuses to comply with the ADA by providing accessible

            rooms for each room type provided to non-disabled guests. Ms. Greene and others

            with disabilities are precluded from selecting rooms appropriate for their intended

            travel while persons without disabilities can select from each of the room types.

         45. Additionally, the placement of the accessible rooms is not closest to the elevators

            or to the closest path of travel to the other amenities.

         46. Furthermore, on certain ships, non-accessible rooms of the same Verandah

            category have the option to choose a white or clear wall on the verandah, while
Case 6:20-cv-01270-RBD-GJK Document 42 Filed 11/13/20 Page 12 of 20 PageID 219




            accessible rooms provide no such option. Thus, persons with disabilities who want

            a Verandah level accessible room are forced to stare at a white wall when sitting

            on their verandah.

         47. Ms. Greene has personally experienced these barriers in multiple prior attempts to

            book cruises with Defendant, when she was a guest on Defendant’s ships, and she

            will again face them during future cruises with Defendant, which she intends to

            and has a history of booking eight times since 2015 (prior to Covid). She has

            attempted to book five cruises since Covid that have been cancelled. ​Ms. Greene

            has been, and in the absence of an injunction will continue to be, injured by

            Defendant’s policy and practice of failing to make reasonable modifications to its

            reservations policies practices and procedures applicable to its reservations service

            offered so as to allow individuals with disabilities the ability to make reservations

            for accessible guest rooms in the same manner as individuals who do not need

            accessible rooms.

                         FIRST CAUSE OF ACTION
    VIOLATIONS OF THE OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
                           42 U.S.C. § 12181 ​et seq.​
         48. Ms. Greene realleges and incorporates by reference paragraphs 1 through 47 as

            though fully set forth herein.

         49. Title III requires that “[n]o individual shall be discriminated against on the basis of

            disability in the full and equal enjoyment of the goods, services, facilities,

            privileges, advantages, or accommodations of any place of public accommodation

            by any person who owns … or operates a place of public accommodation.” 42

            U.S.C. § 12182(a); 28 C.F.R. § 36.201(a).
Case 6:20-cv-01270-RBD-GJK Document 42 Filed 11/13/20 Page 13 of 20 PageID 220




         50. Discrimination includes denying the full and equal enjoyment of the goods,

            services, facilities, privileges, advantages, or accommodations available at a place

            of public accommodation to an individual with a disability or to any other

            individual because of that individual's known association with an individual with a

            disability. 42 U.S.C. §§ 12182(a) and 12182(b)(1)(E); 28 C.F.R. §§ 36.202 and

            36.205.

         51. Discrimination also includes offering goods or services to individuals with

            disabilities that are separate from, unequal to, and different than those offered to

            individuals who do not have disabilities. 42 U.S.C. § 12182(b)(1)(A)(iii); 28

            C.F.R. § 36.202.

         52. Discrimination also includes a failure to make reasonable modifications in

            policies, practices, or procedures, when such modifications are necessary to afford

            such goods, services, facilities, privileges, advantages, or accommodations to

            individuals with disabilities.    42 U.S.C. § 12182(b)(2)(A)(ii); 28 C.F.R. §

            36.302(a).

         53. Defendant’s failure to provide Ms. Greene with an accessible room that she

            reserved through Defendant’s reservations service resulted in the denial to Ms.

            Greene of the goods, services, facilities, advantages, and accommodations

            available at Defendant’s cruise because of her disability.

         54. In July 2019 when ​Ms. Greene attempted to book an accessible stateroom, she was

            denied from reserving an accessible room because of Defendant’s employees’

            refusal to believe she was disabled, Defendant’s failure to honor the guarantee of

            an accessible room, and refusal to accommodate ​Ms. Greene’s requests in person
Case 6:20-cv-01270-RBD-GJK Document 42 Filed 11/13/20 Page 14 of 20 PageID 221




            when she explained Defendant’s shortcomings and her accessible needs.

            Defendants’ failure to have in place policies and procedures allowing an

            individual with a disability to reserve an accessible room using the same

            reservations systems as nondisabled persons results in the provision of goods and

            services to individuals with disabilities that are separate from, unequal to, or

            different than those goods and services offered to individuals who do not have

            disabilities.

         55. Defendant is in violation of 28 C.F.R. § 36.302(e) in that it currently has no

            policies and procedures to ensure that:

            e. Accessible guest rooms are held for use by individuals with disabilities until

                all other guest rooms of that type have been rented and the accessible room

                requested is the only remaining room of that type;

            f. Accessible guest rooms or specific types of guest rooms may be reserved on

                request and ensuring that the guest rooms requested are blocked and removed

                from all reservations systems;

            g. The specific accessible guest room reserved through its reservations service is

                held for the reserving customer, regardless of whether a specific room is held

                in response to reservations made by others; and

            h. The Hotel provides the statutorily required minimum number of accessible

                rooms and accessible room types and that the accessible rooms available, if

                any, are distributed among the types of rooms available at the Hotel so as to

                provide equal access to the Hotel by persons with disabilities.

         56. A public accommodation must maintain in operable working condition those
Case 6:20-cv-01270-RBD-GJK Document 42 Filed 11/13/20 Page 15 of 20 PageID 222




            features of its facilities and equipment that are required to be readily accessible to

            and usable by persons with disabilities. 28 C.F.R. § 36.211(a).

         57. At all relevant times, Ms. Greene has been an individual with a disability within

            the meaning of the ADA.

         58. Defendant’s discrimination, conduct, and inaction, caused Plaintiff to feel upset,

            fearful, frustrated, and humiliated, and resulted in personal injury to Plaintiff.

         59. Ms. Greene continues to experience discrimination in her attempts to book

            reservations for Defendant’s public accommodations.

         60. Defendant owns and operates ​the cruise line and hotel, which is a “public

            accommodation” within the meaning of the ADA, 42 U.S.C. § 12181(7)(A), and

            28 C.F.R. §36.104.

         61. By virtue of their acts and omissions alleged herein, Defendant has violated Title

            III of the ADA.

         62. Pursuant to 42 U.S.C. ​§ 12188(a), Ms. Greene is entitled to declaratory and

            injunctive relief, and to recover reasonable attorneys’ fees and costs incurred in

            bringing this action.

                               SECOND CAUSE OF ACTION
    VIOLATION OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE §
            51 ​et seq.​ (Injunctive Relief and Damages on Behalf of Plaintiffs)

         63. Ms. Greene​ realleges and incorporates by reference paragraphs 1 through 47.

         64. California Civil Code § 51 ​et seq. guarantees equal access for people with

            disabilities to the accommodations, advantages, facilities, privileges, and services

            of all business establishments of any kind whatsoever.                  Defendant is

            systematically violating the UCRA, Civil Code § 51 ​et seq.
Case 6:20-cv-01270-RBD-GJK Document 42 Filed 11/13/20 Page 16 of 20 PageID 223




         65. The Unruh Act guarantees, inter alia, that persons with disabilities are entitled to

            full and equal accommodations, advantages, facilities, privileges, or services in all

            business establishments of every kind whatsoever within the jurisdiction of the

            state of California. Cal. Civ. Code § 51(b).

         66. Defendant provides lodging to the general public and is a business establishment

            within the meaning of the UCRA, and as such is obligated to comply with the

            provisions of the UCRA, California Civil Code §§ 51, et seq.

         67. Defendant’s pursuit of customers from California, and Defendant’s operations in

            California ports of call further subject Defendant to the Unruh Act. Plaintiff had no

            ability to negotiate the terms of the contract and had no reasonable expectation that

            she would be precluded from the protection of California law since the contract is

            silent as to choice of law but very specific otherwise.

         68. Ms. Greene is a resident of California and was denied accessible accommodations

            when she attempted to book those reservations from the state of California.

         69. The relationship between the parties is centered around California, where the

            Plaintiff resides as Defendant advertises and solicits to Plaintiff in California. There

            is no activity between the parties tying them to Florida.

         70. Defendant is a sophisticated party who had every opportunity to include a choice of

            law provision in the governing contract, but failed to do so; it would be unfair and

            unjust to prevent Plaintiff from pursuing claims she is entitled to pursue as a

            California citizen who did business with Defendant from her home state of

            California.

         71. The UCRA provides, inter alia, that a violation of the ADA, 42 U.S.C. §§ 12101,
Case 6:20-cv-01270-RBD-GJK Document 42 Filed 11/13/20 Page 17 of 20 PageID 224




            et seq., also constitutes a violation of the Unruh Act. Cal. Civ. Code § 51(f).

         72. Defendant’s discriminatory conduct alleged herein includes, inter alia, the

            violation of the rights of persons with disabilities set forth in Title III of the ADA

            and therefore also violates the UCRA, Cal. Civ. Code § 51(f).

         73. The actions of Defendant were and are in violation of the UCRA, California Civil

            Code §§ 51, et seq. ​Ms. Greene is aware of Defendant’s unlawful actions, and this

            knowledge of discrimination has deterred her from attempting to access and use

            Defendant’s reservations services on ​several occasions​. Therefore, ​Ms. Greene is

            entitled to injunctive relief remedying the discrimination pursuant to California

            Civil Code § 52. Unless the Court enjoins Defendant from continuing to engage in

            these unlawful practices, ​Ms. Greene​, who is a regular guest of Defendant’s public

            accommodations, will continue to suffer irreparable harm.

         74. In July 2019 when ​Ms. Greene attempted to book an accessible stateroom, she was

            denied from reserving an accessible room because of Defendant’s employees’

            refusal to believe she was disabled, Defendant’s failure to honor the guarantee of

            an accessible room, and refusal to accommodate ​Ms. Greene’s requests in person

            when she explained Defendant’s shortcomings and her accessible needs.

            Defendants’ failure to have in place policies and procedures allowing an

            individual with a disability to reserve an accessible room using the same

            reservations systems as nondisabled persons results in the provision of goods and

            services to individuals with disabilities that are separate from, unequal to, or

            different than those goods and services offered to individuals who do not have

            disabilities.
Case 6:20-cv-01270-RBD-GJK Document 42 Filed 11/13/20 Page 18 of 20 PageID 225




           75. Defendant’s discrimination, conduct, and inaction, caused Plaintiff to feel upset,

                fearful, frustrated, and humiliated, and resulted in personal injury to Plaintiff.

           76. Ms. Greene continues to experience discrimination in her attempts to book

                reservations for Defendant’s public accommodations.

           77. Defendant’s actions constitute intentional discrimination against Ms. Greene on

                the basis of a disability in violation of the Unruh Civil Rights Act, in that:

                Defendant offers cruises and accessible rooms to the public but refused to believe

                that ​Ms. Greene is disabled, refused to honor its guarantees of an accessible room,

                and failed to take actions to correct these barriers even though it was aware of the

                discrimination that such barriers cause, and ​Ms. Greene was humiliated and

                embarrassed because of Defendant’s discrimination of her physical disability.

           78. Additionally, Ms. Greene has ​never filed an ADA lawsuit against any entity and

                was reticent to file the instant action. She attempted to confer with Defendant

                without the need for a lawsuit, but was ignored.

           79. Ms. Greene is also entitled to statutory minimum damages pursuant to California

                Civil Code § 52 for each and every offense in violation of the UCRA. Cal. Civ.

                Code § 52(a), and so Plaintiff requests relief as set forth below.

                                        PRAYER FOR RELIEF

           WHEREFORE, Plaintiff requests for judgment against Defendant as follows:

           A.      A Declaratory Judgment that at the commencement of this action Defendant

    was in violation of the specific requirements of Title III of the ADA described above, and the

    relevant implementing regulations of the ADA, in that Defendant failed to take action

    reasonably calculated to ensure that Defendant’s reservations services were fully accessible;
Case 6:20-cv-01270-RBD-GJK Document 42 Filed 11/13/20 Page 19 of 20 PageID 226




           B.      A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §

    36.302(e)(1) et seq. which directs Defendant to take all steps necessary to bring its

    reservations services, and policies and procedures into full compliance with the requirements

    set forth in the ADA, and its implementing regulations, so that those reservations services are

    fully accessible to, and independently usable by, individuals with disabilities, and which

    further directs that the Court shall retain jurisdiction for a period to be determined to ensure

    that Defendant has adopted and is following an institutional policy that will in fact cause

    Defendant to remain fully in compliance with the law;

           C.      A Declaratory Judgment that at the commencement of this action Defendant

    was in violation of the specific requirements of Title III of the ADA 42 U.S.C. § 12181 ​et seq.​,

    and the relevant implementing regulations of the ADA, for Defendant’s failure to take action

    that was reasonably calculated to ensure that its website is fully accessible to, and

    independently usable by, blind and visually-impaired individuals;

           D.      An award of statutory minimum damages of $4,000 per violation pursuant to §

    52(a) of the California Civil Code;

           E.      For attorneys’ fees and costs pursuant to all applicable laws including, without

    limitation, 42 U.S.C. § 12188, California Civil Code § 52, California Civil Code § 54.3;

           F.      For compensatory damages including, but not limited to, mental anguish, loss

    of dignity, and any other intangible injuries suffered by the Plaintiff as a result of Defendant’s

    discrimination;

           G.      For pre-judgment interest to the extent permitted by law;

           H.      For costs of suit; and

           I.      For such other and further relief as this Honorable Court deems just and proper.
Case 6:20-cv-01270-RBD-GJK Document 42 Filed 11/13/20 Page 20 of 20 PageID 227




         Dated this 13th day of November, 2020.

                                     Respectfully submitted,

                                     The Advocacy Group
                                     Attorney for Plaintiff
                                     200 S.E. 6​th​ St., Ste. 504
                                     Fort Lauderdale, FL 33301
                                     Telephone: (954) 282-1858
                                     Service Email: ​service@advocacypa.com
                                     By​ /s/ Jessica L. Kerr
                                     Jessica L. Kerr, Esq.
                                     Fla. Bar No. 92810

                                     /s/ Joseph R. Manning, Jr. _
                                     Joseph R. Manning, Esq.
                                     California Bar No.223381
                                     20062 S.W. Birch St., Suite 200
                                     Newport Beach, CA 92660
                                     Phone: 949-200-8755
                                     Fax: 866-843-8308
                                     adapracticegroup@manninglawoffice.com
                                     Pro hac vice to be filed
